DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2020 has been entered.
	Claims 1, 6, 7 and 10 have been amended, and claim 2 was previously cancelled.
	Claims 1 and 3-10 remain pending.

Claim Objections
2.	Applicant’s amendments to claims 6 and 10 in response to the previously raised claim objections have been considered and obviate previous objection, as such the objections are hereby withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3.	Claims 1, 6, 7 and 10 have been amended to recite, “transmitting notifications [from the communication server] to the designated users of the group of users inviting said designated users to connect to the virtual communication space and [respectively] comprising the user identifiers”. It is unclear what it is that comprises the user identifiers. For purposes of examination, it is interpreted that a notification is transmitted to the designated users of the group of users associated with the user identifiers.
	Claims 3-5, 8 and 9 are rejected in view of their respective dependencies from claims 1 and 7.

4.	Claims 1, 6, 7 and 10 have been amended to recite, “the users connected to the virtual communication space”. There is improper antecedent basis for this limitation. 
For purposes of examination, these recitations are interpreted as referring to “the designated users for which request for connection has been accepted”, disclosed in the previous limitation of the claims.
It is additionally suggested that Applicant amend references to the users of the group of users, or designated users of the group of users, throughout the claims for better consistency.
Claims 3-5, 8 and 9 are rejected in view of their respective dependencies from claims 1 and 7.

5.	Claims 1, 6, 7 and 10 recite “wherein configuring [the server application] comprises the following acts, which are performed via an access web page of said communication server that is displayed in [a/the first] communication terminal”, the steps including “transmitting notifications [from the communication server] to the designated users of the group of users”. It is unclear how transmitting notifications can be performed via an access webpage displayed on a different device. For purposes of examination, it is interpreted that the instructions received via the access webpage result in the server application transmitting the notifications.
Claims 3-5, 8 and 9 are rejected in view of their respective dependencies from claims 1 and 7.

6.	Claim 6 is directed to, “A communication server adapted to”. Although all of the limitations are being treated on their merits, because of the “adapted to” language, the claim scope is indefinite as it is not limited by claim language that suggests or makes optional but does not require steps to be performed. 	
 
7.	Claim 7 has been amended to recite, “the user of the first communication terminal” in the amended limitation beginning with “based on the identifier”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this recitation is interpreted as “a user of the first communication terminal”.
	Claims 8 and 9 are rejected in view of their dependency from claim 7.


Response to Arguments
8.	Applicant’s arguments with respect to the newly amended limitations of claims 1, 6, 7, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Comments Regarding Examination
9.	Claim 7 is directed to a first communication terminal comprising a processor and a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the first communication terminal to 
	Although this limitation is being treated on its merits, it is noted that the processes on the communication server are not within the scope of the instructions executed on the communication terminal, to which claim 7 is directed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1 and 3-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spataro et al. (US 2006/0053196) in view of Xiong et al. (US 2008/0239994) and in further view of Hon et al. (US 2007/0198534).

Regarding claim 1, Spataro teaches a communication method enabling a group of users having communication terminals to communicate via a virtual communication space provided by a communication server on a communication network, the communication method comprising operations including: 
configuring a server application on the communication server so as to create the virtual communication space for the group of users (The software application programs 108 can include one or more sets of instructions and/or other features that enable the server 140 to, for example, establish a place, regulate access to the place, and mediate interactions between user 1021 and user 102M while logged into the place via clients 120(1) and 120(M), [0066]), said virtual communication space providing a plurality of distinct communication activities (a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities including chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays, [0059]), each of the communication activities relating to at least one associated multimedia content (the place data files 260 include one or more audio data files, video data files (e.g., still and/or animated video files), documents including text and/or graphics, and multimedia presentations (e.g., presentations, such as a slide show, that include a combination of the foregoing types of data files), [0085]) that is shared by users of the group of users (data files that can be displayed, modified, 
designating the users of the group of users, each user of the group of users being associated with a user identifier for connection to the virtual communication space (Server 140 can then request that client 120 identify the authorized participants of the new place (460 of FIG. 4). Usually, server 140 provides the user identifiers 215 for the users of system 100 to client 120, and requests that client 120 select and/or otherwise designate one or more of those user identifiers to authorize access to the new place, [0118]; The originator of a place (e.g., client 120 in the context of FIG. 4) can identify and/or otherwise designate those users authorized to access the place, [0134]; an authorized user of a place can associate the user identifiers and/or other indicia of additional users with a place via the place interface, [0134]); 
selecting, from a plurality of distinct communication activities provided by the virtual communication space (different types of membership can be granted to users who are members of a firm based on their positions and/or responsibilities within the firm, [0136]), at least one communication activity shared by all users of said group of users via the virtual communication space and without specific access rights management as a function of each designated 
transmitting notifications to the designated users of the group of users inviting said designated users to connect to the virtual communication space and respectively comprising the user identifiers (based on receiving a selection of the user identifier, server 140 determines whether the corresponding user is on-line (e.g., based on querying on-line status data 230), transmits an invitation to enter the place to the client 120 of the on-line user, [0134]); -3-
receiving by the communication server requests for connection to the virtual communication space from communication terminals of the designated users of the group, said requests being respectively based on the user identifiers (forms a connection to the client 120 based on receiving an acceptance of the invitation, thereby providing access to the place to the invited user, [0134]); 
transmitting by the communication server to communication terminals of the designated users for which request for connection has been accepted, a copy replicating the at least one associated multimedia content (the server provides data associated with the place to the clients via a place interface, [0060]; server 140 provides the data associated with the user 1021 place identifier (e.g., the data identified at 540 in FIG. 5A) to client 120(1) for presentation in the corresponding place interface (545 in FIG. 5A), [0125]); 
receiving by the communication server and coming from the communication terminals of the users connected to the virtual communication space (Whenever a change happens in a collaboration object, the server notifies all of the other clients that  
processing said requests for actions by the communication server in sequential manner in order of their arrival (managing sequential co-editing activity among the users, [0019]; can administer consecutive content editing in a place, [0226]).  
However, Spataro does not explicitly disclose the configuring performed via an access web page.
Xiong teaches wherein configuring comprises acts which are performed via an access web page of a communication server that is displayed in a communication terminal of a first user (The organizer uploads the resources by accessing a conference setup application on a conference server. The setup application may cause a conference management page, such as a web page, to appear on a computing device used by the organizer. The organizer may use the conference management page to set the parameters of the multimedia conference call, [0022]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to recognize a conference management web page in the system/method of Spataro as suggested by Xiong as an efficient way for an organizer client to access the interface to provide conference parameters to a conference server. 
However, although Spataro teaches that usually an originator and/or an authorized user of a place will grant so-called full membership in the place to other users [0135], Spataro-Xiong do not explicitly disclose that the actions requested can be triggered by any of the users of the group of users.
Hon teaches requests for actions relating to at least one of at least one selected communication activity, wherein each of the actions requested can be triggered by any of the users of the group of users (any client can initiate a change to the state of the live session, [0051]; Since all users can (if allowed by administrator) have their actions communicated back to the server, everyone’s actions within the space is reflected on the display of all concurrent users, [0072]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to allow all users to change shared content and send their actions to a conference server in the system/method of Spataro-Xiong as suggested by Hon given that Spataro discloses that an originator usually grants full membership to other users in a shared place. One would be motivated to combine these teachings to recognize a collaboration session in which all of the users participating are granted full privileges.

Regarding claim 3, Spataro teaches the communication method according to claim 1, wherein each of the communication terminals of the users of said group of users is provided with a client application for access to the virtual communication space (a user 1 desiring to access a place can execute one or more software application programs 104 residing on the client 120 to generate data messages that are routed to, and/or receive data messages generated by, one or more software application programs 108 (e.g., programs for establishing a new place and/or administering a previously established place) residing on server 140 via network 110, [0064]), said client application being configured for triggering connection of the communication terminal to said communication server (the software application program 104 can instruct the network connection process 130 of the client 120 to transmit parameters associated with the request 138 selected by the user 102 to a calculation process or another software process associated with software application program 108 executing on the server 140, [0115]), said connection causing a copy replicating the at least one multimedia content associated with the at least one selected communication activity provided by the virtual communication space (server 140 provides the data associated with the user 1021 place identifier (e.g., the data identified at 540 in FIG. 5A) to client 120(1) for presentation in the corresponding place interface (545 in FIG. 5A), [0125]; the users in a place can detect the type and/or degree of activity of other users in the place, [0201]) to be downloaded into a cache memory of the communication terminal (server 140 transmits the place data file 260 to client 120, and client 120 temporarily stores and/or otherwise caches the place data file 260 in a local memory, [0195]). 
 
Regarding claim 4, Spataro teaches the communication method according to claim 3, wherein the client application of a communication terminal of a user of the group of users connected to said communication server performs an initial operation of updating 

Regarding claim 5, Spataro teaches the communication method according to claim 3, wherein, when the processing in the communication server of a received request for an action relating to a communication activity causes the action of the received request to be executed (Whenever a change happens in a collaboration object, the server notifies all of the other clients that are in that collaboration object of the event, [0093]; server 140 detects changes to the content of a place data file 260 being modified via content viewer 328 and updates place data files 260 to include the changes, [0197]), the at least 

Regarding claim 6, Spataro teaches a communication server adapted to implement a communication method on a communication network enabling a group of users having communication terminals to communicate via a virtual communication space provided by said communication server, the communication server comprising: 
a processor; and 
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the communication server to perform acts comprising: 
configuring a server application on the communication server so as to create the virtual communication space for the group of users (The software application programs 108 can include one or more sets of instructions and/or other features that enable the server 140 to, for example, establish a place, regulate access to the place, and mediate interactions between user 1021 and M while logged into the place via clients 120(1) and 120(M), [0066]), said virtual communication space providing a plurality of distinct communication activities (a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities including chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays, [0059]), each of the -5-communication activities relating to at least one associated multimedia content (the place data files 260 include one or more audio data files, video data files (e.g., still and/or animated video files), documents including text and/or graphics, and multimedia presentations (e.g., presentations, such as a slide show, that include a combination of the foregoing types of data files), [0085]) that is shared by users of the group of users (data files that can be displayed, modified, and/or otherwise manipulated by one or more clients 120, [0085]), wherein configuring comprises the following acts, which are performed via an interface of said communication server that is displayed in a communication terminal of a first user of the group of users (the welcome window 310 can also include icons 315 316, 319 and 305 for establishing a new place, establishing a new user group, adding a friend, and adding to user data, [0106]): 
designating the users of the group of users, each user of the group of users being associated with a user identifier for connection to the virtual communication space (Server 140 can then request that client 120 identify the authorized participants of the new place (460 of FIG. 4). Usually, server 140 provides the user identifiers 215 for the users of system 100 to 
selecting, from a plurality of distinct communication activities provided by the virtual communication space (different types of membership can be granted to users who are members of a firm based on their positions and/or responsibilities within the firm, [0136]), at least one communication activity shared by all users of said group of users via the virtual communication space and without specific access rights management as a function of each designated user of the group of users (privileges to view one or more of those data files can be available to all users, regardless of their membership categories, [0137]); and 
transmitting notifications to the designated users of the group of users inviting said designated users to connect to the virtual communication space and respectively comprising the user identifiers (based on receiving a selection of the user identifier, server 140 determines whether the corresponding user is on-line (e.g., based on querying on-line status data 230), transmits an invitation to enter the place to the client 120 of the on-line user, [0134]); 

transmitting by the communication server to communication terminals of the designated users for which request for connection has been accepted, a copy replicating the at least one associated multimedia content (the server provides data associated with the place to the clients via a place interface, [0060]; server 140 provides the data associated with the user 1021 place identifier (e.g., the data identified at 540 in FIG. 5A) to client 120(1) for presentation in the corresponding place interface (545 in FIG. 5A), [0125]); 
receiving by the communication server and coming from the communication terminals of the group of users (Whenever a change happens in a collaboration object, the server notifies all of the other clients that are in that collaboration object of the event, [0093]), requests for actions relating to at least one of the at least one selected communication activity (server provides data associated with the place to the clients via a place interface, forms a network connection among the clients, and mediates interactions among the clients in the place, [0060]), said actions including at least actions of creating, modifying, or deleting at least one associated multimedia contents (content added, deleted, moved, renamed, or deleted, [0093]); and 

However, Spataro does not explicitly disclose the configuring performed via an access web page.
Xiong teaches wherein configuring comprises acts which are performed via an access web page of a communication server that is displayed in a communication terminal of a first user (The organizer uploads the resources by accessing a conference setup application on a conference server. The setup application may cause a conference management page, such as a web page, to appear on a computing device used by the organizer. The organizer may use the conference management page to set the parameters of the multimedia conference call, [0022]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to recognize a conference management web page in the system/method of Spataro as suggested by Xiong as an efficient way for an organizer client to access the interface to provide conference parameters to a conference server. One would be motivated to combine these teachings so that a user client only requires a browser with web access to create and participant in a web-based multimedia conference.
However, although Spataro teaches that usually an originator and/or an authorized user of a place will grant so-called full membership in the place to other users [0135], Spataro-Xiong do not explicitly disclose wherein each of the actions 
Hon teaches requests for actions relating to at least one of at least one selected communication activity, wherein each of the actions requested can be triggered by any users connected to the virtual communication space (any client can initiate a change to the state of the live session, [0051]; Since all users can (if allowed by administrator) have their actions communicated back to the server, everyone’s actions within the space is reflected on the display of all concurrent users, [0072]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to allow all users to change shared content and send their actions to a conference server in the system/method of Spataro-Xiong as suggested by Hon given that Spataro discloses that an originator usually grants full membership to other users in a shared place. One would be motivated to combine these teachings to recognize a collaboration session in which all of the users participating are granted full privileges.

Regarding claim 7, Spataro teaches a first communication terminal, comprising: 
a processor; and 
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the first communication terminal to perform acts comprising: 
connecting to a communication server on a communication network in order to create a virtual communication space for a determined group of users having communication terminals, including the first communication terminal (a 
configuring a server application on the communication server so as to create the virtual communication space for the group of users (The software application programs 108 can include one or more sets of instructions and/or other features that enable the server 140 to, for example, establish a place, regulate access to the place, and mediate interactions between user 1021 and user 102M while logged into the place via clients 120(1) and 120(M), [0066]), said virtual communication space providing a plurality of distinct communication activities (a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration activities including chatting, viewing and/or editing one or more data files, and sharing one or more applications, data files, and/or displays, [0059]), each of the communication activities relating to at least one associated multimedia content (the place data files 260 include one or more audio data files, video data files (e.g., still and/or animated video files), documents including text and/or graphics, and multimedia presentations (e.g., presentations, such as a slide show, that include a combination of the foregoing types of data files), [0085]) that is shared by users of the group of users (data files that can be displayed, modified, and/or otherwise manipulated by one or more clients 120, [0085]), wherein configuring comprises 
designating the users of the group of users, each user of the group of users being associated with a user identifier for connection to the virtual communication space (Server 140 can then request that client 120 identify the authorized participants of the new place (460 of FIG. 4). Usually, server 140 provides the user identifiers 215 for the users of system 100 to client 120, and requests that client 120 select and/or otherwise designate one or more of those user identifiers to authorize access to the new place, [0118]; The originator of a place (e.g., client 120 in the context of FIG. 4) can identify and/or otherwise designate those users authorized to access the place, [0134]; an authorized user of a place can associate the user identifiers and/or other indicia of additional users with a place via the place interface, [0134]); 
selecting, from a plurality of distinct communication activities provided by the virtual communication space (different types of membership can be granted to users who are members of a firm based on their positions and/or responsibilities within the firm, [0136]), at least one communication activity shared by all users of the group of users via the virtual communication space and -7-without specific access rights management as a function of each designated user of the group of users 
transmitting notifications from the communication server to the designated users of the group of users inviting said designated users to connect to the virtual communication space and comprising the user identifiers (based on receiving a selection of the user identifier, server 140 determines whether the corresponding user is on-line (e.g., based on querying on-line status data 230), transmits an invitation to enter the place to the client 120 of the on-line user, [0134]); 
based on the identifier of the user of the first communication terminal, generating a request intended for the communication server for connection to the virtual communication space (acceptance of the invitation, thereby providing access to the place to the invited user, [0134]); 
if connection is accepted by the communication server, receiving from the communication server a copy replicating the at least one associated multimedia content (the server provides data associated with the place to the clients via a place interface, [0060]; server 140 provides the data associated with the user 1021 place identifier (e.g., the data identified at 540 in FIG. 5A) to client 120(1) for presentation in the corresponding place interface (545 in FIG. 5A), [0125]); 
generating requests for actions relating to at least one of the at least one selected communication activity (The software application program(s) 104 configured for manipulating the data type of the place data file 260 and the place interface program(s) 104, 108 residing on client 120 and/or server 140 
However, Spataro does not explicitly disclose the configuring performed via an access web page.
Xiong teaches wherein configuring comprises acts which are performed via an access web page of a communication server that is displayed in a first communication 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to recognize a conference management web page in the system/method of Spataro as suggested by Xiong as an efficient way for an organizer client to access the interface to provide conference parameters to a conference server. One would be motivated to combine these teachings so that a user client only requires a browser with web access to create and participant in a web-based multimedia conference.
However, although Spataro teaches that usually an originator and/or an authorized user of a place will grant so-called full membership in the place to other users [0135], Spataro-Xiong do not explicitly disclose wherein each of the actions requested can be triggered by any of the users connected to the virtual communication space.
Hon teaches requests for actions relating to at least one of at least one selected communication activity, wherein each of the actions requested can be triggered by any users connected to a virtual communication space (any client can initiate a change to the state of the live session, [0051]; Since all users can (if allowed by administrator) have their actions communicated back to the server, everyone’s actions within the space is reflected on the display of all concurrent users, [0072]).


Regarding claim 8, Spataro teaches a first communication terminal according to claim 7, wherein the instructions further configure the first communication terminal to act after connecting to said communication server to store a copy replicating the at least one multimedia content associated with the at least one of selected communication activity provided by the virtual communication space (server 140 transmits the place data file 260 to client 120, and client 120 temporarily stores and/or otherwise caches the place data file 260 in a local memory, [0195]), and update said copy replicating the at least one associated multimedia content (And feature enhancement for collaboration is to locally store or shadow server data such as content available through the things window or private place interface. This feature will for example permit a folder to exist on a user’s computer that shadows content in a collaboration place, [0317]).  

Regarding claim 9, Spataro teaches the first communication terminal according to claim 8, wherein the instructions further configure the first communication terminal to store algorithms for executing actions provided by the virtual communication space provided by the communication server (each client includes at least two types of software 1 place identifier (e.g., the data identified at 540 in FIG. 5A) to client 120(1) for presentation in the corresponding place interface (545 in FIG. 5A), [0125]; the users in a place can detect the type and/or degree of activity of other users in the place, [0201]).  

Regarding claim 10, Spataro teaches a non-transitory computer-readable storage medium comprising a computer program stored thereon and including program instructions that, when executed by a processor, serve to implement a communication method enabling a plurality of users having communication terminals to communicate via a virtual communication space provided by a communication server on a communication network, the instructions including: 
	instructions that configure a server application on the communication server so as to create the virtual communication space for a group of users (The software application programs 108 can include one or more sets of instructions and/or other features that enable the server 140 to, for example, establish a place, regulate access to the place, and mediate interactions between user 1021 and user 102M while logged into the place via clients 120(1) and 120(M), [0066]), said virtual communication space providing a plurality of distinct communication activities (a client-server infrastructure capable of supporting a variety of asynchronous and synchronous collaboration 
designating the users of the group of users, each user of the group of users being associated with a user identifier for connection to the virtual communication space (Server 140 can then request that client 120 identify the authorized participants of the new place (460 of FIG. 4). Usually, server 140 provides the user identifiers 215 for the users of system 100 to client 120, and requests that client 120 select and/or otherwise designate one or more of those user identifiers to authorize access to the new place, [0118]; The originator of a place (e.g., client 120 in the context of FIG. 4) can identify and/or otherwise designate those users authorized to access the place, [0134]; an authorized user 
selecting, from a plurality of distinct communication activities provided by the virtual communication space (different types of membership can be granted to users who are members of a firm based on their positions and/or responsibilities within the firm, [0136]), at least one communication activity shared by all users of said group of users via the virtual communication space and -9- without specific access rights management as a function of each designated user of the group of users (privileges to view one or more of those data files can be available to all users, regardless of their membership categories, [0137]); and 
transmitting notifications to the designated users of the group of users inviting said designated users to connect to the virtual communication space and respectively comprising the user identifiers (based on receiving a selection of the user identifier, server 140 determines whether the corresponding user is on-line (e.g., based on querying on-line status data 230), transmits an invitation to enter the place to the client 120 of the on-line user, [0134]); 
instructions that configure the communication server to receive requests for connection to the virtual communication space from communication terminals of the designated users of the group, said requests being respectively based on the user identifiers (forms a connection to the client 120 based on receiving an acceptance of the invitation, thereby providing access to the place to the invited user, [0134]); 
instructions that configure the communication server to transmit to communication terminals of the designated users for which request for connection has 1 place identifier (e.g., the data identified at 540 in FIG. 5A) to client 120(1) for presentation in the corresponding place interface (545 in FIG. 5A), [0125]); 
instructions that configure the communication server to receive requests for actions relating to at least one of the at least one selected communication activity (Whenever a change happens in a collaboration object, the server notifies all of the other clients that are in that collaboration object of the event, [0093]; server provides data associated with the place to the clients via a place interface, forms a network connection among the clients, and mediates interactions among the clients in the place, [0060]), said actions including at least actions of creating, modifying, or deleting at least one associated multimedia content (content added, deleted, moved, renamed, or deleted, [0093]); and 
instructions that configure the communication server to process said requests for actions by the communication server in sequential manner in order of their arrival (managing sequential co-editing activity among the users, [0019]; can administer consecutive content editing in a place, [0226]).
However, Spataro does not explicitly disclose the configuring performed via an access web page.
Xiong teaches wherein configuring a server application comprises acts which are performed via an access web page of a communication server that is displayed in a communication terminal of a first user (The organizer uploads the resources by 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to recognize a conference management web page in the system/method of Spataro as suggested by Xiong as an efficient way for an organizer client to access the interface to provide conference parameters to a conference server. One would be motivated to combine these teachings so that a user client only requires a browser with web access to create and participant in a web-based multimedia conference.
However, although Spataro teaches that usually an originator and/or an authorized user of a place will grant so-called full membership in the place to other users [0135], Spataro-Xiong do not explicitly disclose wherein each of the actions requested can be triggered by any of the users connected to the virtual communication space.
Hon teaches instructions that configure a communication server to receive requests for actions relating to at least one selected communication activity, wherein each of the actions requested can be triggered by any users connected to a virtual communication space (any client can initiate a change to the state of the live session, [0051]; Since all users can (if allowed by administrator) have their actions communicated back to the server, everyone’s actions within the space is reflected on the display of all concurrent users, [0072]).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Borwankar			US 6,594,693
Groves et al.			US 7,383,308
Lingafelt et al.		US 2007/0198647
Cohen				US 2013/0262574.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451